Case 1:13-cv-01812-RGA Document 75 Filed 12/30/19 Page 1 of 8 PageID #: 1137



Dr. Lakshmi Arunachalam
222 Stanford Ave
Menlo Park, CA 94025
Tel: 650 690 0995: Email: Laks22002@yahoo.com
Pro Se Plaintiff
Dr. Lakshmi Arunachalam

                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE



 DR. LAKSHMI ARUNACHALAM                           Case No. 13-1812-RGA
           Plaintiff-Appellant

               v.

 WELLS FARGO BANK, N.A.
          Defendant



 PLAINTIFF DR. LAKSHMI ARUNACHALAM’S RESPONSE TO COURT’S ORDER
                   OF 11/6/19 (D.I. 67) TO SHOW CAUSE

       I, Pro Se Plaintiff, Dr. Lakshmi Arunachalam, a 72-year old disabled ethnic female of

color, am the inventor/owner of a dozen patents on the Internet of Things – Web Apps

Displayed on a Web browser, with a priority date of 11/13/95.

                               A.
DEFENDANT’S ATTORNEYS’ MATERIAL MISREPRESENTATION IN
SILENCE (AS FRAUD) IN ITS 12/30/19 STATUS REPORT REQUESTING
DISMISSAL OF THE ACTION CONSTITUTES FRAUD ON THE COURT,
SEDITIOUS ATTACK ON THE CONSTITUTION, PATTERNED BREACH OF
SOLEMN OATHS OF OFFICE, OBSTRUCTION OF CONSTITUTIONAL
JUSTICE, A CONSTITUTIONAL EMERGENCY.

       Defendant’s attorneys have been engaged in a false propaganda of collateral estoppel

from void Orders by financially-conflicted judges, who did not consider “the entirety of the

record”⸻ Patent Prosecution History ⸻ material prima facie evidence that inventor’s patent

claim terms are not indefinite, nor patent claims invalid, as falsely alleged by Defendant. Aqua

                                               1
Case 1:13-cv-01812-RGA Document 75 Filed 12/30/19 Page 2 of 8 PageID #: 1138



Products Inc. v. Matal, Fed. Cir. 15-1177 (2017) voided these Orders. Judges failed to enforce

GOVERNING Supreme Court precedents1 that a grant is a contract that cannot be

repudiated⸻ the Law of the Case and Supreme Law of the Land ⸻ in breach of solemn oaths of

office and fiduciary duty/trust. The Court’s Orders in 12-282-RGA/SLR/RGA are void, and all

Appellate Orders related to that case are VOID, erroneous and fraudulent decisions.

       Defendant(s), attorneys, Courts, PTAB and USDOJ were put on notice of GOVERNING

Supreme Court precedents and Aqua Products. They have remained silent (as fraud) in willful or

culpable silence. “Silence” implies knowledge, and an opportunity to act upon it.” Pence v

Langdon, 99 US 578 (1878). Their lack of response is a Default, after being put on notice. Their

Silence “comprises their stipulation and confession jointly and severally to acceptance of all

statements, terms, declarations, denials and provisions herein as facts, the whole truth, correct and

fully binding on all parties.” “Upon Default, all matters are settled res judicata and stare decisis”

and Defendant must pay up the royalties long overdue.

            B.   THE MORE COMMON AN EVIL, THE WORSE IT IS.
        JUDICIARY AND PTAB’S MISFEASANCE2 UNDER COLOR OF LAW

1
  Fletcher v. Peck, 10 U.S. 87 (1810); Trustees of Dartmouth College v. Woodward, 17 U.S. 518
(1819): “The law of this case is the law of all… Lower courts …have nothing to act upon…”
“...applicable to contracts of every description…vested in the individual; …right...of possessing
itself of the property of the individual…for public uses; a right which a magnanimous and just
government will never exercise without amply indemnifying the individual;” Grant v. Raymond,
31 U.S. 218 (1832): “By entering into public contracts with inventors, the federal government
must ensure a “faithful execution of the solemn promise made by the United States;” U.S. v.
American Bell Telephone Company, 167 U.S. 224 (1897): “the contract basis for intellectual
property rights heightens the federal government’s obligations to protect those rights. …give the
federal government “higher rights” to cancel land patents than to cancel patents for inventions;”
Ogden v. Saunders, 25 U.S. 213 (1827) applies the logic of sanctity of contracts and vested rights
directly to federal grants of patents under the IP Clause.
2
  Racketeering —By Patterned Breach of Solemn Oath(s) —Treason by intentional fiduciary
breach of duty and public trust (after notice) by concerted silence as (public and private) fraud,
Congressionally designed in cohort with the Executive USPTO and Judicial Branches of
Government dwelling together with Defendant’s Attorneys to impair the Contract Clause by
subverting the Supremacy Clause of the Constitution to avoid the ‘Mandated Prohibition’ against
                                                 2
Case 1:13-cv-01812-RGA Document 75 Filed 12/30/19 Page 3 of 8 PageID #: 1139



    1. COURTS AND PTAB DISPARATELY DENIED ME MY PROTECTED
       RIGHTS TO: DUE PROCESS, IN AN ORCHESTRATED FARCE AND
       FALSE PROPAGANDA OF A FALSELY ALLEGED COLLATERAL
       ESTOPPEL3 FROM VOID ORDERS IN A COLLUSIVE ASSOCIATION-

repudiating Government issued contract grants (of any kind), by collectively failing to enforce the
Supreme Law of the Land and Case, even after Notice -Why? In order to continue in breach of
public contract (and conflicting USPTO mission objective), manufacturing litigation and creating
new judgeships by corrupt and erroneous decisions, where the courts have nothing to consider
respecting ‘The law of all,’ as per Chief Justice Marshall in Dartmouth College; save, unjust
enrichments off of clients; and placed on vested stock holdings of judges refusing to recuse — in
a patently (Manufactured) anti-trust environment. An Absurdity Allowed, An Infinity
Follows, Under Color of Law and Authority. By the USDOJ stating ‘A patent is not a contract’;
or, can be invalidated by an alleged ‘Law of the Land’ doctrine of ‘Collateral Estoppel’
(inconsistent with the definition in ‘Black’s Law Dictionary’), especially, where the Supreme Law
of the Land and Case long settled the question that a grant (with all of its containing elements, the
patent being one of the same.) is a contract!. A patent is a [consideration element] right proffered
— in exchange for the individual rights to an invention for public use after a time certain by grant,
if accepted.
All of my cases are one continuum, wherein “a body of men/women…actually assembled for the
purpose of effecting by force a treasonable object” perpetrated by the three branches of
Government, (Judiciary, Legislature and Executive Agency⸻ USPTO/PTAB), in cohort with the
Defendant(s), against the inventor and the nation (the United States) and in fiduciary breach of
public trust, by stealing my significant inventions – Web Apps Displayed on a Web browser –
from which Defendant(s) and the Government are unjustly enriched by trillions of dollars, a
sufficient overt act done with treasonable intent. Chief Justice Marshall said that war was actually
levied under such circumstances in U.S. v. Burr, 25 F. Cas. 55, 161 (CCD, Va. No. 14693). Left
unaddressed, leaves the inventor without remedy, promotes antitrust and hurts the economy of the
United States, warranting this Court to resolve what all courts have been avoiding, to stop the
fraudulent and seditious administration of patent law as a public fraud perpetrated by all three
branches of Government, as Solicitees in response to Solicitations by Defendant(s) and their
lawyers.
3
  “The law will protect an individual who, in the prosecution of a right does everything which the
law requires him to do but fails to obtain his right by the misconduct or neglect of a public officer.”
Lyle v Arkansas, 9 Howe 314, 13 L. Ed 153; Duluth & Iron Range Co. v Roy, 173 US 587, 19 S.
Ct 549, 43 L. Ed 820. “It is a maxim of the law, admitting few if any exceptions, that every duty
laid upon a public officer for the benefit of a private person, is enforceable by judicial process.”
Butterworth v U.S. ex rel. Hoe, 112 US 50, 5 S. Ct 25, 28 L. Ed 656. “… “Being fiduciaries, the
ordinary rules of evidence are reversed”, must obey the law,…” Butz v. Economou, (US) 98 S Ct.
2895; Davis v Passman (1979, US) 442 US 226, 99 S. Ct. 2264. “It is the settled doctrine of this
court that no rights arise on an ultra vires contract, even though the contract has been performed;
and this conclusion cannot be circumvented by erecting an estoppel which would prevent
challenging the legality of a power exercised.” Texas & Pacific Ry v Pottorff, 291 US 245, 78 L
Ed 777], “A transaction originally unlawful cannot be made any better by being ratified.” US v
Grossmayer, 9 Wall 72, 19 L Ed 6 27; “It is held axiomatic that no right, by ratification or other
                                                  3
Case 1:13-cv-01812-RGA Document 75 Filed 12/30/19 Page 4 of 8 PageID #: 1140



       IN-FACT PROCESS AS SOLICITEES TO SOLICITATIONS                                          BY
       DEFENDANT(S)/LAWYERS TO AID AND ABET ANTI-TRUST.

The Courts did not consider material prima facie evidence, and condemned before

inquiry, when claims were unambiguous in view of prima facie material intrinsic evidence of

Patent Prosecution History, never considered by any Court in any of my cases, starting from the

very first case, nor examine independent and dependent claims of any of my patents nor of

my virgin U.S. Patent Nos. 7,930,340; 8,271,339, never examined by any court nor re-

examined by PTAB.

       Even if the claims of my U.S. Patent Nos. 5,987,500; 8,037,158; and 8,108,492 are invalid

(which they are not), as falsely alleged by Defendant(s) and Judges in an orchestrated farce, those

so-called “invalid” claims of the ‘500, ‘492 and ‘158 patents have no effect on the independent or

dependent claims of the patents-in-suit. The District Court never reached the patent case.

       “A patent shall be presumed valid. Each claim of a patent (whether in
       independent, dependent, or multiple dependent form) shall be presumed valid
       independently of the validity of other claims; dependent or multiple dependent
       claims shall be presumed valid even though dependent upon an invalid claim.” 35
       USC § 282.

The very Patent Statute proves Defendant’s Status Report requesting Dismissal of this Action with

prejudice is blatantly false and is silent (as fraud) on GOVERNING Supreme Court precedents,

delineated in Footnote 1, supra, and the change in law (Arthrex ruling of 10/31/19 and Inventors

Rights Act of 12/18/19). Judge Andrews admitted he had stock in JPMorgan during the pendency




means, can arise out of fraud.” 13 C.J. 492, Sec. 440, 6 R.C. L., p 698, Braun, infra. “No
performance of either side can give the unlawful contract any validity, or be the foundation of any
right of action upon it.” Central Transportation Co. v Pullman Palace Car Co., 139 US 24.



                                                4
Case 1:13-cv-01812-RGA Document 75 Filed 12/30/19 Page 5 of 8 PageID #: 1141



of that case, 12-282-RGA/SLR/RGA. Supreme Court precedents and Aqua Products collaterally

estop Defendant(s)’ false allegations of collateral estoppel from void Orders.

    2.     DEFENDANT SILENT (AS FRAUD) ABOUT 10/31/19                                  ARTHREX
           PRECEDENT     WHICH    MUST       APPLY⸻PTAB                                 JUDGES
           UNCONSTITUTIONAL ⸻ CHANGE IN LAW.


PTAB judges acting outside of their authority voids all PTAB IPR/CBM rulings. Therefore, the

Court’s and Defendant’s assertion that “the ‘506 patent was invalidated in PTAB litigation

CBM2016-00081” cannot hold. The PTAB decision in CBM2016-00081 is a void Order, first of

all because the presiding PTAB Judges Siu and McNamara held direct stock in Microsoft, as per

their own Financial Disclosure Statements, and they failed to consider Patent Prosecution History,

(which is material prima facie evidence that my patent claims are NOT invalid) and GOVERNING

Supreme Court Precedents and Federal Circuit’s Aqua Products ruling that voided all Orders that

failed to consider Patent Prosecution History A void Order does not need to be appealed. The

Federal Circuit has granted the benefit of the Arthrex ruling to other inventors in other cases very

recently. Sanofi and many other companies have recently argued that the benefit of the Arthrex

ruling must apply to ALL inventors. This Court must at least stay the case until the Arthrex

ruling plays out in the Supreme Court. Arthrex has reversed the AIA and Oil States.

    3.     DEFENDANT SILENT (AS FRAUD) THAT INVENTOR RIGHTS ACT
           PASSED 12/18/19 BY CONGRESS⸻ GIVES SUBSTANTIAL NEW RIGHTS
           TO INVENTORS WHO OWN THEIR OWN PATENTS,


to opt out of PTAB re-exams and recover all profits made by infringers.
    4.     MEMORANDUM OF PUBLIC CONTRACT AND CONSTITUTIONAL
           ENTITLEMENTS4 DENIED FOR WANT OF ‘DUE PROCESS’ ACCESS
           UPON THE QUESTION ITSELF.

4
  Courts exerted Constitutionally excessive force, violated human rights, failed to do a “careful
balancing” between the individual and governmental interests involved, gagged me, ridiculed my
speech disability from a concussion/head injury for which I am undergoing treatment at Stanford
                                                 5
Case 1:13-cv-01812-RGA Document 75 Filed 12/30/19 Page 6 of 8 PageID #: 1142




Courts made it unreasonably burdensome, downright dangerous, and expensive for Plaintiff

to have access to the Court on the question of due process itself.

CONCLUSION: The case cannot be dismissed, as it would be in violation of the Constitution and

the Supreme Law of the Land to do so.

A Certificate of Service and my Declaration in support of this brief/Verification are attached.

December 30, 2019                     Respectfully submitted,




                                              Dr. Lakshmi Arunachalam
                                              222 Stanford Avenue,
                                              Menlo Park, CA 94025
                                              Tel: 650.690.0995
                                              Email: laks22002@yahoo.com

                                              Pro Se Plaintiff,
                                              Dr. Lakshmi Arunachalam


Hospital. Instead of protecting the ‘Public’s trust and interest(s)’; along, with my ‘Constitutional
Redress Entitlement’ regarding the ‘erroneous and fraudulent decisions;’ more accurately ‘the
fraud and corruption of the court’ — denying a ‘Fair Hearing’ (See Aqua Products Opting-out
reversal). Notwithstanding, the ‘Public Contract’ Breach of royalties provision (foregone)—along
with [t]he entrusted invention— infringed over to the ‘Requesting Defendant corporation(s)’
—in conflicting breach of fiduciary trust; by, PTO’s vested representation (in re-exam and appeal)
of the infringers, seeking invalidation ‘to avoid paying while retaining’ use of the invention
for domestic and international (Anti-trust) private use versus public use. District Court
Judge(s) ordered me to amend the complaint to leave out material elements of their own
culpability, to drop the RICO charges, and ordered the Defendants to not answer the complaint
and dismissed the complaint without a hearing. “It is currently true that length of time is no bar to
a trust clearly established; and in a case where fraud is imputed and proved, length of time ought
not, upon principles of eternal justice, to be admitted to repel relief. On the contrary…length of
time during which the fraud has been successfully concealed and practiced, is rather an aggravation
of the offense, and calls more loudly upon a court of equity to grant ample and decisive relief.”
Prevost v Gratz, 6 Wheat 481, 497; 5 L Ed 311, 315.




                                                 6
Case 1:13-cv-01812-RGA Document 75 Filed 12/30/19 Page 7 of 8 PageID #: 1143



                                       VERIFICATION


       In accordance with 28 U.S.C. Section 1746, I declare under penalty of perjury that the
foregoing is true and correct based upon my personal knowledge.




                                                    Dr. Lakshmi Arunachalam
                                                    Pro Se Plaintiff
Executed on December 30, 2019
222 Stanford Ave,                                   Pro Se Plaintiff
Menlo Park, CA 94025                                Dr. Lakshmi Arunachalam
650 690 0995
laks22002@yahoo.com




                                               7
Case 1:13-cv-01812-RGA Document 75 Filed 12/30/19 Page 8 of 8 PageID #: 1144



                               CERTIFICATE OF SERVICE

I certify that I filed via CM/ECF and caused to be filed on opposing counsel of record and sent

two copies of this Brief and any attachments to the Clerk of the Court via the U.S. Post Office

Priority Express Mail and via the USPS First Class Mail and email to:

John C. Phillips, Jr.,

Megan C. Haney (No. 5016)

1200 North Broom Street Wilmington, Delaware 19806

(302) 655-4200 jcp@pgmhlaw.com mch@pgmhlaw.com




                                                   Dr. Lakshmi Arunachalam
                                                   Pro Se Plaintiff
December 30, 2019
222 Stanford Ave,                                  Pro Se Plaintiff
Menlo Park, CA 94025                               Dr. Lakshmi Arunachalam
650 690 0995
laks22002@yahoo.com




                                               8
